WHITING, J.
(dissenting.) I can find no evidence showing that Mittelstaedt ever read the whole will himself or translated *379or attempted to translate any portion thereof to Natalie Hauer. All he claims to have done was to read a part of the will and then advise decedent as to what would be the effect of the provisions which purported to dispose of her property. He did not read the attestation clause. There is absolutely no evidence that, either by word or sign, testator asked either witness to sign the instrument as a witness. There is absolutely .no evidence to support the statement in the majority opinion that the witness McKenna “saw her ,nod her assent to what Mittelstaedt had apparently stated to her.” The only evidence as to her nodding to any one was the eVidénce of McKenna who swore that he did not “recall. the conversation with Mrs. Hauer no more than the time I met her she spoke to me, nodded her head.” While there is evidence that Mrs. Hauer desired to make a will, thére is not one syllable of evidence that she knew the paper she signed that day was a will and not a deed — no one swears to having used the word “will” in her presence, or to her using any term showing she knew the nature of the instrument. To my mind, the decision herein should be controlled by our holdings in Ross v. Taylor, 39 S. D. 608, 165 N. W. 1079, wherein we held that the burden of proving due execution of a will was upon the proponent thereof; that when an attestation clause is not read by or to a subscribing witness, the recitations in such clause are without weight; that there must be something' to show that testator knew- the nature of the instrument she signed; and that there must be some declaration by testator to the subscribing witnesses (though not necessarily by word) conveying the information that the instrument is her will.